                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 CHARLES ANTHONY BALL,                )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:18-cv-00091-FDW
                                      )
                 vs.                  )
                                      )
 ERIK A. HOOKS,                       )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2018 Order.

                                               November 14, 2018
